Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant's arguments filed December 28th, 2020 have been fully considered but they are not persuasive.
Applicant argues, with respect to the rejections of the independent claims, that Hung “fails to disclose or even suggest how the multiple values for a given index are determined”, and “fails to disclose such specificity, nor is it necessarily the case that Hung’s ‘multiple values…for a given index’ are adjacent locations”.
In response to the above argument, Examiner respectfully disagrees.  Applicant’s arguments are primarily based upon alleged features of the invention not found within the language of the claims, such as the assertion that Hung fails to teach the claimed invention because Hung does not “disclose or even suggest how the multiple values for a given index are determined”.  This alleged feature is not found within the language of claim 1, as claim 1 merely states that the operational unit “recall[s] data elements from a specified location and at least one adjacent location to the specified location”.  This language also fails to disclose how the claimed invention determines the adjacent location with respect to the “specified location”.  Additionally, while Hung does not explicitly disclose the additional data items to be recalled as being “adjacent” to the specified lookup table base address, Hung does disclose the exemplary vector load instructions loading adjacent locations in at least Figures 6A, 6C, 6E, and paragraphs [0022], [0048], [0050], and [0052].  Paragraph [0022], in particular, states that “a memory 110, 112, 114 having eight parallel banks…connects to the vector coprocessor core via eight parallel memory lanes” and “memory lanes that connect to adjacent ports of the memory interface 320 are termed adjacent memory lanes”.  These same memories 110, 112, and 114 are the same memories from which the vector load instruction retrieves up to eight tables and/or data values in parallel ([0167]).  Therefore, the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.  Claims 1-4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al (US 2013/0185540, herein Hung).

Regarding claim 1, Hung teaches a digital data processor comprising:
an instruction memory storing instructions each specifying a data processing operation and at least one data operand field (Fig 1, program memory 106 & [0023], operands);
an instruction decoder coupled to the instruction memory for sequentially recalling instructions from the instruction memory and determining the data processing operation and the at least one data operand ([0019] & [0025], decoders); and
at least one operational unit coupled to a data register file and to the instruction decoder to perform a data processing operation upon at least one operand corresponding to an instruction decoded by the instruction decoder and store results of the data processing operation, wherein the at least one operational unit is configured to perform a table recall in response to a look up table read instruction (Fig 3 & [0156], table lookup unit 310 & [0158], VTLD instruction) by:

storing the recalled data elements in successive slots in a destination register ([0156-0157] & [0165], destination location as register).

Regarding claim 2, Hung teaches the digital data processor of claim 1, wherein: the data register file includes a plurality of data registers designated by register number, each data register storing data ([0023], register file 306);
the look up table read instruction includes a destination operand field specifying a register number of one of the data registers in the data register file ([0165]); and
the instruction decoder is configured to decode the look up table read instruction to identify the data register having the register number of the destination operand field as the destination register ([0165]).

Regarding claim 3, Hung teaches the digital data processor of claim 2, wherein:
the look up table read instruction includes a source operand field specifying a register number of one of the data register in the data register file ([0164]); and
the instruction decoder is configured to decode the look up table read instruction to employ portions of the data register having the register number of the source operand field as a pointer to the specified location of the recall ([0164]).

Regarding claim 4, Hung teaches the digital data processor of claim 3, wherein:
the look up table read instruction specifies a look up table base address register storing a table base address ([0162]); and


Regarding claim 10, Hung teaches the digital data processor of claim 1, further comprising:
a level one data memory comprising (Fig 1, data memory 108):
a first portion including a level one data cache coupled to the at least one operational unit, wherein the first portion is configured to store data for manipulation by the at least one operational unit, wherein the level one data872813-v3/3300-3840085TI-77734 cache services memory reads and writes of the least one operational unit ([0020], cache memory & [0021-0022]); and
a second portion including memory directly accessible via the at least one operational unit, wherein the at least one table is stored in the second portion of the level one data memory ([0021]);
wherein a location from which the data elements are recalled by the at least one operational unit in response to the look up table read instruction are in the second portion of the level one data memory ([0156-0157]).

Regarding claim 20, Hung teaches the digital data processor of claim 1, wherein the at least one adjacent locations is a next adjacent location and the recalled data elements include the at least one interpolated data element in the next adjacent location ([0022], adjacent memory lanes & [0167], interpolated data elements).

Claims 11-14 refer to a method embodiment of the processor embodiment of claims 1-4.  Therefore, the above rejections for claims 1-4 are applicable to claims 11-14, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Tan et al (US 2002/0053015, herein Tan).

Regarding claim 5, Hung teaches the digital data processor of claim 1, wherein the look up table read instructions specifies a look up table data element size field that indicates the specified data size ([0159]).
Hung fails to teach wherein the look up table data element size is contained in a configuration register specified by the look up table read instruction.
Tan teaches a digital data processor wherein a look up table read instructions specifies a configuration register having a field that indicates a specified data size ([0031], mode register indicating addressing mode and table size, [0062] & [0064], mode register indicates addressing mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hung and Tan to utilize a configuration register for specifying parameters for the lookup table operation such as the data size.  While Hung discloses that the operation itself includes a field for indicating a data size, one of ordinary skill in the art would understand that using either an explicit operand field or a register indicator for indicating instruction parameters is merely a design decision and both options provide the same functionality.  Including the type, TBL, and PT values from the VTLD instruction of Hung in one of the memory mapped registers Hung states are included in the processor (Hung [0018-0019]) would allow for different SIMD lanes to specify different values for these parameters in their own configuration registers, as disclosed by Tan.  Additionally, using a register indicator in the VTLD instruction may reduce the size of the instruction overall, thus reducing the storage cost of instructions in the program memory as well as the bit overhead for decoding these instructions.  As this would merely entail a combination of known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.



Regarding claim 7, the combination of Hung and Tan teaches the digital data processor of claim 6, wherein the interpolation field is configured to indicate a number of data elements selected from one of no interpolation, 2-element interpolation, 4-element interpolation, and 8-element interpolation (Hung [0167]).

Regarding claim 8, the combination of Hung and Tan teaches the digital data processor of claim 5, wherein the look up table configuration register include a table size field specifying a size of each of the at least one table (Tan [0031], table size in mode register).

Regarding claim 9, the combination of Hung and Tan teaches the digital data processor of claim 5, wherein the look up table configuration register includes a field specifying a number of tables of a table set (Tan [0031], mode register & Hung [0160]).

Claims 15-19 refer to a method embodiment of the processor embodiment of claims 5-9.  Therefore, the above rejections for claims 5-9 are applicable to claims 15-19, respectively.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182